Citation Nr: 1423115	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  06-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1964 to November 1969.  He died in July 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board had previously remanded this case on two occasions.

In a September 2012 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a March 2013 Joint Motion for Remand (JMR) of this claim, and vacated the Board's decision.  The matter was remanded to the Board for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran's death certificate reflects that his immediate cause of death was cardiac arrest due to aortic stenosis insufficiency.  However, other significant conditions contributing to death but not resulting in the underlying cause included hyperlipidemia, alcohol abuse, and a pacemaker.  Prior medical opinions do not adequately address whether the Veteran's substance abuse, including especially any alcoholism, was caused or aggravated by his service-connected PTSD.  Therefore, an opinion is needed as to this issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a qualified medical professional.  The claims folder should be made available to and reviewed by the medical professional.

Based on the medical and factual history, the medical professional should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse, especially any alcoholism, was caused or aggravated by his service-connected PTSD, or was it self-medication for the PTSD.

The medical professional must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. After completing all of the foregoing, readjudicate the claim.  If the claim remains denied provide the appellant and her representative a supplemental statement of the case and allow time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



